DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/20 has been entered.

Claim Objections
Claims 2, 10, & 25 are objected to because of the following informalities:
	Examiner believes that the following amendment further clarifies the claim language: “the identifier adder adds a plurality of tags to an item in response to the identifier adder receiving a tag placement indication, wherein,”
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities:
Application Publication (US 20190167521) Paragraphs 43 and 48-50 introduces, “item identifier 210,” “item identifier 700,” “item identifier 720,” and “item identifier 740,” respectively.  However, Figures 2 and 7A-7C label these components as “Item Identifier Placer.”  Examiner believes that the above terminologies in the Specification (as .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-7, 10-13, 23-26, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention (emphasis added).  See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 
Re Claims 2, 10, & 25: 
The limitation, “wherein the identifier adder adds a plurality of tags to an item in response to receiving a tag placement indication,” lacks support in the original disclosure.  Nether the drawings nor the specification discloses that the ‘the identifier adder adds a plurality of tags to an item in response to receiving a tag placement indication.’  Applicant pointed to Paragraphs 42, 43, and 48 of the application publication.  While the Paragraphs 42 and 43 discloses the identifier adder adding a plurality of tags to an item, there is no disclosure of the identifier adder adding plurality of tags to an item in response to receiving a tag placement indication.  In addition, Paragraph 48 of the application publication discloses information about the item Identifier Placer, a subcomponent of the identifier adder, wherein the item Identifier Placer receives a tag placement indication from the Tag Selector, another subcomponents of the identifier adder.
The limitation, “a labeler, wherein the labeler measures the item to detect the signature and placement information of the plurality of tags on the item, and wherein the labeler generates a label based at least in part on the signature and the placement information detected from the item,” lacks support in the original disclosure.  
The paragraph 42 (of the application publication) states, “The item with identifier is measured by labeler 104 for spectral information from the tag, placement information of the tag on the item (e.g., in a pattern, in a code, forming a shape, etc.), and tag shape and/or characteristic information. Labeler 104, based on the information detected from 
While the specification discloses, ‘signature readable using an optical spectroscopic reader’ or ‘spectral signature’ in paragraphs 24, 25, 38, 39, and 41 (of the application publication), the specification lacks sufficiently detailed description to allow one skilled in the art to reasonably conclude that ‘spectral information’ in the paragraph 42 is equivalent to ‘the signature.’
Dependent Claims 3-7, 11-13, 23, 24, 26, and 28 are non-compliant at least due to dependency on the non-compliant base claims.

Response to Arguments
Applicant’s arguments have been considered but are moot due to new grounds of rejection.
Latest amendments are determined to be non-compliant, wherein said non-compliance and indefiniteness hinder reasonably certain comprehension of the intended metes and bounds of the claim.  The current lack of prior-art based examination is due to said uncertainty in the metes and bounds of the claim and should not be interpreted as an indication of allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971.  The examiner can normally be reached on M-F 9:30AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAE W KIM/Examiner, Art Unit 2887  


/THIEN M LE/Primary Examiner, Art Unit 2887